[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 246 
The question presented concerns the power of the plaintiff to make use of these other streets for the purpose of storing its cars. The necessity for a storehouse cannot be disputed; but the proposition of the appellant is that, as neither Furman nor State streets were mentioned in the plaintiff's articles of association, or any other street except Montague street, it has no power to operate a railroad upon them, and that none could be conferred by the city, either expressly, or by implication. It is argued for the city that the plaintiff is rigidly confined to the route mentioned in its articles of incorporation and in its petition to the common council, and that the license to construct necessary connections in or with streets adjacent to Montague street is inoperative for want of power in the common council of the city to grant it.
If it were true that the plaintiff was seeking to operate a railroad elsewhere than upon Montague street, then it certainly would be acting beyond its corporate franchises and powers, and no consent by the city could supply the want of power. But what the plaintiff seeks to do, in constructing this connection with its power and storage house on State street, is merely incidental to its franchise to operate a railroad on Montague street. By the law of its incorporation, *Page 249 
the plaintiff was authorized to construct such "switches," or "sidings" and "suitable stands," as might be "necessary for the convenient working of the road." By the limitations imposed upon it in the resolution of the common council, it was prevented from storing cars either on Montague street, or on any of the adjacent streets, at any place east of the top of the hill leading to Wall Street ferry. This restricted very much the area of territory available under the circumstances to the plaintiff for the purpose of a storehouse. The finding of fact below, upon the evidence in the case, was, that "State street is the first street adjacent to Montague street not devoted to private residences of the best class, and the site so selected was the only site, which, after long search, was found practicable for the purposes aforesaid." But it is said, in behalf of the city, that "the adjacent street," which the resolution of the common council authorizes the plaintiff to use for necessary connections, means the nearest street to Montague street upon which accommodations for a storehouse could be obtained. That would be true, under ordinary circumstances, and if it appeared that the plaintiff might, in reason, have located its storehouse upon a nearer street, it would have been the duty of the court to have held it to the more reasonable use of its privilege. But the decision of the trial judge, amply supported by the evidence in the case, shows that the only vacant land available for the storehouse, which was not within the restrictions of the resolution and which the plaintiff should have been required to purchase, was the State street plot. So far as the determination of the question depends upon the proof of what the plaintiff could reasonably have done in locating a storehouse for the housing of its cars, we may regard any doubt as removed by the findings in the case.
When we consider the question of the existence of authority in the plaintiff to use these other streets, for the purpose of having a storehouse and of connecting its railroad therewith, I think we may readily dispose of it upon the theory that it was a reasonable necessity, impliedly, if not expressly, sanctioned *Page 250 
by the law of its creation. When we speak of what a corporation may, or may not, do within its grant of powers, we have in mind the reasonable intendments of its charter, as well as its clear expressions of authority. We search, in a doubtful case of an exercise of power, not in terms conferred, for what may be deemed to be reasonably implied as a means of carrying out the powers specifically given and so as to permit of the amplest exercise thereof, which is consistent with the object and purpose of the public grant. A railroad corporation is, particularly, called upon to consult the public convenience and what is done by it in that direction should be sustained; if support for the act is possible to be found in the law of its being. If a reasonable necessity exists, in a proper discharge of its duties to the public, for the act complained of, that should be a sufficient answer to the complaint. That seems to be this case. The plaintiff was certainly authorized to construct what was needed for the convenient working of its railroad; but the public authorities, for manifest reasons bearing upon the public comfort, precluded it from locating a power and storage house except at points outside of the residential portion of that particular part of the city. The public considerations of convenience, that motived this restriction of location, contain the justification of the plaintiff for doing what it undertook for that convenient working of its road, which the general law seems to intend. It is not proposed to use these connecting tracks, in any sense, as a part of the plaintiff's road, or as a part of the corporate franchise. Indeed, the hauling of the cars to and fro is not even to be done by cable power. If it should be said that the plaintiff cannot, when, apparently, justified by the form of the consent of the local authorities and, in addition, fortified by the consent of the property owners upon the streets affected, make use of State street for the purpose of housing its cars, it would be holding that there was no elasticity in the general law permitting such corporate acts as were required by the reasonable necessities of the corporation and as would be in furtherance of the public convenience. There is no question *Page 251 
here as to the good faith of the plaintiff, nor room to doubt as to its having done the only thing which was practicable, in order that it should have a storehouse for its cars. Within its needs and means, and within the territorial area open to it for the purpose, the trial court has found that it has procured the nearest land for the location of such a building.
I have assumed in this discussion that it was really open to the city to object to the plaintiff's location of its storehouse and to its proposed work of construction to connect its road therewith. In view of the broad language of the license, contained in the consent of the city, and in view of the approval of the commissioner of public works, which was stipulated for in the resolution of the common council with respect to the plans of construction and connections, it is a serious question whether the city can now be heard to object to the right of the plaintiff to make these connections. But, as we hold with the plaintiff upon the merits of the action, it is not necessary to discuss that question.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed.